Citation Nr: 0106261	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  93-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for bilateral trench 
foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to July 
1945.  This case was remanded by the Board of Veterans' 
Appeals (Board) in October 1995 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois for 
additional development.  During the pendency of this appeal 
the claims file was transferred to the Detroit RO because of 
the veteran's change of address.  The Board notes that this 
case involves a rebuilt claims file.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran has no more than mild symptoms of frozen 
feet, with no evidence of arthralgia or other pain, numbness 
or cold sensitivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral trench foot have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 
(1997); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO most recently considered 
the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Although the veteran's claims file has been rebuilt, the 
record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his bilateral trench 
foot.  The RO has attempted to obtain all relevant evidence 
and has provided the veteran with an appropriate VA 
examination of this disability.  In sum, the facts relevant 
to this claim have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA. 

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's bilateral trench foot.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes; nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein. 

On VA examination in June 1992, the veteran complained of 
pain in his feet, including at night.  He said that he could 
not stand for more than two hours at a time.  Physical 
examination revealed that the veteran was obese.  He 
ambulated well with a cane.  His legs and feet, including his 
skin, looked grossly normal and were warm to the touch.  Both 
feet and legs could feel dullness and sharp sensations with 
pinpricks.  The diagnosis was history of trench foot, 
bilateral; and hypertrophic left big toenail.  It was noted 
that the veteran denied varicose veins.

The veteran testified at a personal hearing at the RO in 
November 1992 in support of his claim.

The veteran was hospitalized at a VA hospital in May 1994 
with complaints of pain in his ankles and feet and numbness 
in his toes; he complained of tingling in the 1st through 3rd 
toes on his left foot.  He gave a history of mild frostbite 
in the past.  Neurological examination did not show any 
demonstrable loss of touch or pain in the feet.  X-rays of 
the ankles and feet showed degenerative joint disease with 
bilateral calcaneal spurs; there was no evidence of 
peripheral vascular disease.  The diagnosis included status-
post mild frostbite.

The veteran complained on VA examination in January 1997 of 
left ankle pain.  Physical examination of the feet showed 
mild edema from chronic stasis and mild pes planus.  The 
veteran had a slight limp on the left.  X-rays showed 
osteoarthritis of the ankles.  The diagnoses were history of 
trench foot in 1944, treated and resolved; history of 
fracture of the left ankle in 1988 with resultant 
osteoarthritis; and mild bilateral pes planus, most likely 
secondary to obesity and not trench foot.  The examiner 
concluded that disorders of the feet and ankles were not 
connected the veteran's bilateral trench foot.

On VA examination of the arteries and veins in February 1997, 
it was reported that the veteran's medical history included a 
history of trench foot during World War II that had resolved 
without residual.  He complained of painful feet and ankles.  
Examination of the skin revealed it to be dry with mild edema 
of the feet and ankles; the skin was warm and dry.  The 
diagnoses included mild peripheral vascular disease of the 
aorta, common iliac, and femoral arteries; and history of 
trench foot, resolved, without residual.

On VA examination in June 1999, the veteran complained of 
bilateral foot pain and difficulty standing and walking.  X-
rays of the feet were considered essentially normal with 
minimal arthritic changes.  The diagnosis was history of cold 
exposure of both feet in the 1940's.  The examiner concluded 
that it was unlikely that the current arthritis of the feet 
was caused or chronically worsened by the veteran's bilateral 
history of trench foot and that the findings of metallic 
hardware in the foot bone were not related to the veteran's 
history of cold exposure.

According to a January 2000 VA opinion from the physician who 
examined the veteran in June 1999, the veteran's mild 
peripheral vascular disease was independent of the veteran's 
history of trench foot; the veteran's edema and fungal 
infection of the feet were due to poor hygiene and not 
related to trench foot; the veteran's deformed toenails were 
also not related to trench foot; and there was no evidence of 
osteopenia.

According to a July 2000 unsigned support statement from L. 
P., the veteran suffered daily with cold sensitivity of both 
feet and overwhelming pain.  A letter was sent to the veteran 
later in July 2000 in which it was requested that L. P. sign 
the above statement, have it certified, and explain his 
relationship to the veteran and the source of his knowledge 
about the veteran's disability.  It was requested that this 
information be provided to VA within two months.  No reply to 
this request has been received by VA.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  

The veteran's bilateral trench foot is evaluated under 38 
C.F.R. § 4.104, Diagnostic Code 7122.  The Board notes that 
effective January 12, 1998, VA revised the criteria for 
diagnosing and evaluating cardiovascular disabilities, which 
includes the schedular criteria for rating trench foot.  
62 Fed. Reg. 65207-65224 (1997).  In Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.

Under the version in effective prior to January 12, 1998, a 
10 percent rating was warranted for residuals of unilateral 
or bilateral frozen feet (immersion foot) with mild symptoms 
and chilblains.  A 20 percent rating was warranted for 
residuals of a unilateral frozen foot with persistent 
moderate swelling, tenderness, redness, etc.; and a 30 
percent rating was warranted for bilateral frozen feet with 
persistent moderate swelling, tenderness, redness, etc. or 
residuals of a unilateral frozen foot with loss of toes, or 
parts, and persistent severe symptoms.  38 C.F.R. § 4.104; 
Diagnostic Code 7122 (1997) (effective prior to January 12, 
1998).

Under the new criteria of Diagnostic Code 7122, a 10 percent 
rating is assigned for residuals of a cold injury when the 
disability is manifested by pain, numbness, cold sensitivity, 
or arthralgia.  A 20 percent rating is warranted when the 
disability is manifested by pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
rating is warranted when the disability is manifested by 
arthralgia or other pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.

Notes following this regulation indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
Diagnostic Codes. Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  38 
C.F.R. § 4.104; Diagnostic Code 7122, including Notes 1 and 2 
(effective Jan. 12, 1998).

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury became effective 
on August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows:  Note (1) Separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122, Note 1 (1999); 63 Fed. Reg. 
37,779 (1998).

The Board notes that the evidence of record shows that 
although the veteran incurred bilateral trench foot in 
service, no current residuals are shown.  The diagnosis in 
June 1992 was history of bilateral trench foot.  Although the 
diagnoses in May 1994 included status-post mild frostbite, 
the neurological examination at that time did not show any 
loss of touch or foot pain and no residual of frostbite of 
trench foot was identified.  The diagnosis on VA examinations 
in January 1997 and February 1997 was of bilateral trench 
foot that had resolved without residuals.  Moreover, VA 
examiners concluded in January 1997, June 1999, and January 
2000 that the veteran's bilateral foot complaints were due to 
peripheral vascular disease, arthritis, and pes planus and 
were unrelated to his service-connected bilateral trench 
foot.  Although there is a statement on file from L. P., 
dated in July 2000, in which it is noted that the veteran has 
daily problems with cold sensitivity and pain in his feet, 
this statement is not probative in determining the severity 
of the veteran's service-connected bilateral trench foot 
because it is unsigned, does not indicate what relationship 
L. P. has to the veteran, and is not from a health care 
provider.  Therefore, the Board concludes that, because the 
veteran does not even have mild symptoms of trench foot, an 
evaluation in excess of 10 percent is not warranted under the 
old schedular criteria.  An evaluation in excess of 10 
percent is not warranted under the current rating criteria, 
and a separate evaluation is not warranted for each foot, 
because the veteran does not have arthralgia or other pain, 
numbness, or cold sensitivity of either foot due to trench 
foot.  


ORDER

An evaluation in excess of 10 percent for bilateral trench 
foot is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

